                        Case
                         Case7:19-cv-04050-VB
                               7:19-cv-04050 Document
                                              Document3 7Filed
                                                           Filed
                                                               05/06/19
                                                                 05/07/19Page
                                                                          Page11
                                                                               ofof
                                                                                 11

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                     Southern District
                                                   __________  DistrictofofNew York
                                                                            __________

                 JOSEPHINE L. POTENTE                               )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                         Civil Action No. 7:19-cv-4050
                                                                    )
     EQUIFAX INFORMATION SERVICES LLC;                              )
    EXPERIAN INFORMATION SOLUTIONS, INC.;                           )
            TRANS UNION LLC; and                                    )
         BARCLAYS BANK DELAWARE                                     )
                           Defendant(s)                             )

                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) BARCLAYS BANK DELAWARE
                                           100 WEST STREET
                                           WILMINGTON, DE 19801




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: EVAN S. ROTHFARB
                                           SCHLANGER LAW GROUP LLP
                                           9 EAST 40TH STREET, SUITE 1300
                                           NEW YORK, NY 10016



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:              5/7/2019                                                                     /S/ P. NEPTUNE
                                                                                         Signature of Clerk or Deputy Clerk
